DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.   In particular, this Application is a national stage application of a WIPO application, which claims foreign priority to a Japanese application.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention, COMMUNICATION APPARATUS, COMMUNICATION CONTROL SYSTEM, COMMUNICATION CONTROL METHOD, AND NON-TRANSITORY COMPUTER-READABLE MEDIUM STORING PROGRAM, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Dynamically Changing the Distribution Rule for Assigning Data to Queues.

Claim Objections
Claims 12 and 13 objected to because of the following informalities:  
Claims 12 and 13 both repeat the word “wherein.”
Claim 13 needs to recite, in part, “the distribution rule is information indicating a ratio of the received packets to be distributed to each of the queues.”  A ratio of only 1 element cannot exist.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Specifically, claim 12 appears to require the same subject as described in the claim to which it depends - claim 7.  Claim 12, like claim 7, updates a control parameter based on the QoS evaluation value and updates the distribution rule and QoS evaluation equation once the control parameter is optimized.  Claim 12 does not specify a further limitation of claim 7’s subject matter. 
Applicant may cancel the claim 12, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellhake (US 2015/0055471).

Regarding claims 1, 9, and 10, Hellhake teaches a communication apparatus, method, and computer-readable medium comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: 
distribute, based on a distribution rule for satisfying a plurality of different QoS (Quality of Service) indexes set in a plurality of queues, respectively, a received packet to any one of the plurality of queues (para. 15, 19, and 23 of Hellhake – software maps a packet to one of the four hardware queues based on the packet’s priority); and
update the distribution rule based on performance information of each of the plurality of queues, the performance information being calculated for the QoS index set in each of the queues (para. 20 of Hellhake – default QoS for each packet may be adjusted; para. 22-23 of Hellhake – the performance of the links results in changes to the QoS priority associated with each queue [table II shows the priority adjustment for queues, such as one going from video to background as a result of its poor QoS]).  

Regarding claim 2, Hellhake also teaches 
wherein the plurality of queues have a plurality of different QoS evaluation equations set according to the set QoS indexes, respectively (steps 120-130 in figure 1 of Hellhake – each passing lane QoS metric [i.e. excellent, fair, poor] undergoes a different update, resulting in a plurality of equations), and 
wherein the at least one processor further configured to execute the instructions to calculate a QoS evaluation value in each of the queues as the performance information, using the QoS evaluation equation set in each of the queues (para. 25 and table IV of Hellhake – ultimately, each hardware queue gets a link quality value [e.g. the first video queue has a link quality of 500]).  

Regarding claim 3, Hellhake also teaches wherein each of the plurality of QoS evaluation equations is a calculation equation for calculating a degree of improvement from the performance information of an immediately preceding section in the corresponding queue, as the QoS evaluation value (para. 18 of Hellhake – Link Quality or QoS metric is determined using a moving average of time by having a coefficient weight the historical average and the last sample; para. 23, table II of Hellhake – “priority adjustment” column represent improvement of the link’s QoS metric or lack thereof).  


Regarding claim 6, Hellhake also teaches the communication apparatus according to claim 2, wherein the at least one processor further configured to execute the instructions to update, using the QoS evaluation value, a control parameter used for QoS control performed based on the QoS index set in each of the queues (para. 25 and table IV of Hellhake – each hardware queue gets a link quality value subject to update [e.g. the first video queue has a link quality of 500]; para. 6, 13 and 15of Hellhake – link quality is used to prioritize packet delivery [Passing Lane = control parameter] on links with good quality).  

Regarding claims 7 and 12, Hellhake also teaches instructions to 
update the control parameter according to calculation of the QoS evaluation value (Hellhake, figure 1 – steps 120, 124, and 128 update passing lane classification for each packet), and 
update the distribution rule and the QoS evaluation equation after the control parameter is optimized.  Hellhake, ¶¶ 6, 13 and 15 (invention optimizes packet delivery on links with good quality); id., figure 1, step 132 (packet is assigned to a queue based on packet’s updated priority) and steps 122, 126, and 130 (equation used to update packet’s priority changes based on passing lane classification).


Regarding claim 11, Hellhake also teaches wherein the control parameter is a parameter related to packet loss control.  Hellhake, ¶¶ 22 and 25 (invention prioritizes packets for delivery over links with good channel quality); id. at ¶¶ 3-4 (poor channel quality results in multiple packet delivery retries and packet delivery failures [i.e. packet loss]).  As a result, by prioritizing delivery over high quality links, the invention reduces the likelihood of packet loss [i.e. packet loss control].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hellhake (of record) in view of Wang (6,990,113).

Regarding claim 4, Hellhake teaches the communication apparatus according to Claim 3, wherein the at least one processor further configured to execute the instructions to update the QoS evaluation equation . . . . [in relation to the QoS] designated in the received packet received in a predetermined period on weighting of the degree of improvement.  Hellhake, figure 1 (steps 122, 126, 130 all update the QoS metric of a link, which compared to the QoS of the packet for assignment to a queue).  Hellhake does not explicitly teach queue assignment “by reflecting a ratio of the QoS index.”  However, Wang teaches a ratio between different packet types based on the queue length associated with each packet type.  Wang, 5:21-32 and 6:19-40.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to assign packets to the queues, taught by Hellhake, using a ratio based on queue lengths, as taught by Wang, in order to achieve low packet loss, low delay, and low jitter for the packets in the highest priority queue (premium expedited forwarding [EF]).  Id. at 4:10-21.

Regarding claim 13, Hellhake teaches the communication apparatus according to Claim 1, and 
wherein the distribution rule is information indicating . . . [where packets are] to be distributed to each of the queues (Hellhake, figure 1, step 132 – packet assigned to queue based on the comparison of the packet’s QoS and the Link quality associated with each queue), and 
wherein the at least one processor further configured to execute the instructions to specify a queue corresponding to the QoS index, which is designated in the received packet, from the plurality of queues (Hellhake, figure 1, step 132 and para. 25 – packet gets assigned to a video queue if its QoS metric dictates). 
Hellhake does not explicitly teach (1) “a ratio of the received packet[s]” and (2) “distribute the received packet to another queue among the plurality of queues when a ratio of the amount of the received packets in the specified queue for a predetermined period exceeds a ratio of the received packets in the queue shown in the distribution rule.”  However, Wang teaches (1) a ratio between different packet types based on the queue length associated with each packet type.  Wang, 5-21-32 and 6:19-40 (queued packets are received packets).  Wang also teaches (2) thresholds for maximum queue length (Wang, 5:38-45 and 6:14-16), which dynamically adjusts the weight associated with each queue, and the resulting ratio between the weights of the three queues (Wang, 6:41-52).  Thus, when a queue length exceeds its maximum defined threshold, the likelihood of it getting another packet is reduced, resulting in a given packet being sent to another queue so the queue length can fall below the maximum-defined threshold.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to assign packets to the queues, taught by Hellhake, using a ratio based on queue lengths, as taught by Wang, in order to achieve low packet loss, low delay, and low jitter for the packets in the highest priority queue (premium expedited forwarding [EF]).  Id. at 4:10-21.
  




Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hellhake (of record) in view of Billore (US 2018/0324106).

Regarding claim 5, Hellhake teaches the communication apparatus according to Claim 2 and calculating a QoS evaluation value for each of the plurality of queues and updating the distribution rule. Hellhake, table I and IV.  Hellhake does not explicitly teach “wherein the at least one processor further configured to execute the instructions to calculate a total evaluation value of all of the queues based on the plurality of QoS evaluation values which are calculated for the plurality of queues, respectively, and update the distribution rule to maximize the total evaluation value.”  However, Billore maximizes the whole network environment when deciding how to poll packets from a queue of a virtual switch.  Billore, ¶¶ 74, 79; see also figure 4 for evenly loading, based on packet rate [600 kpps for each thread], resulting in 0% idle time for each thread.  At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to consider the entire network, as taught by Billore, when assigning packets to queues, as taught by Hellhake, in order to improve resource utilization efficiency of the whole network.  Id. at ¶¶ 12-13.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited on attached PTO-892, including Tzeng, figure 1 (which assigns packet to different priority queues) and Levy, figure 2 (which maximizes overall bandwidth utilization when assigning a packet to a queue based on its queue length).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S LAMONT whose telephone number is (571)270-7514 and email address is benjamin.lamont@uspto.gov. The examiner can normally be reached M-F 7am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin Lamont/Primary Examiner, Art Unit 2461